Citation Nr: 0013916	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint soreness, to 
include as due to an undiagnosed illness and as a 
manifestation of degenerative joint disease.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for myocardial 
infarction, claimed as chest pains, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for a sleep shift 
disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

12.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

13.  Entitlement to an initial evaluation in excess of 10 
percent for left bunionectomy with osteoarthritis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel





INTRODUCTION

The veteran had active service from June 1970 to June 1974, 
from October 1981 to February 1982, from October 1988 to 
April 1989, and from September 1990 to February 1992, in 
addition to multiple periods of active duty with the Army 
Reserve and the Ohio National Guard, dating through 1998.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1993 and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  

At a travel Board hearing in April 1999, the veteran provided 
testimony before the undersigned Board member.  Regrettably, 
the tape of that hearing was unintentionally destroyed prior 
to the preparation of a hearing transcript.  The veteran was 
offered the opportunity for an additional hearing but 
declined.  The Board does note that the veteran provided 
testimony before a hearing officer at the RO in January 1995.  
Therefore, the case is now ready for appellate review.  

The Board notes that the veteran has sought service 
connection for other conditions since he filed his claim in 
1992.  However, substantive appeals have been filed only for 
issues identified on the title pages of this decision.  Thus, 
the Board will only address those issues.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

2.  The veteran's depression and memory loss have been 
attributed to known clinical diagnoses of grief reaction, 
adjustment disorder, and dysthymia, and no medical evidence 
or opinion has related these conditions to his period of 
military service.  

3.  The veteran's hair loss has been attributed to known 
clinical diagnoses of androgenic alopecia, and no medical 
evidence or opinion has related this condition to his period 
of military service.

4.  The veteran's sleep shift disorder has been attributed to 
known clinical diagnoses of insufficient sleep and shift work 
sleep disorder, and no medical evidence or opinion has 
related these conditions to his period of military service.

5.  The veteran's sexual dysfunction has not been attributed 
to a known clinical diagnosis.  This condition has not become 
manifest to a degree of 10 percent or more, as he has not 
demonstrated impotence characterized by penis deformity or 
loss of erectile power, and there are no other objective 
indications of chronic disability.

6.  The veteran's joint soreness has been attributed to a 
known clinical diagnosis of degenerative joint disease, and 
that condition was manifested by complaints and findings from 
the date of separation from active service until it was 
diagnosed.

7.  The veteran's headaches have not been attributed to a 
known clinical diagnosis.  This condition has not become 
manifest to a degree of 10 percent or more, as he has not 
demonstrated characteristic prostrating attacks averaging one 
in two months over the last several months, and there are no 
other objective indications of chronic disability.

8.  The veteran's chest pains claimed as myocardial 
infarction have not been attributed to a known clinical 
diagnosis.  This condition has not become manifest to a 
degree of 10 percent or more, as he has not demonstrated any 
level of coronary artery disease on evaluation, and there are 
no other objective indications of chronic disability.

9.  The veteran's dizziness has not been attributed to a 
known clinical diagnosis.  This condition has not become 
manifest to a degree of 10 percent or more, as he has not 
demonstrated any level of relevant disease on evaluation, and 
there are no other objective indications of chronic 
disability.

10.  The veteran's shortness of breath has not been 
attributed to a known clinical diagnosis.  This condition has 
not become manifest to a degree of 10 percent or more, as he 
has not demonstrated the requisite level of diminished 
pulmonary functioning, and there are no other objective 
indications of chronic disability.

11.  The veteran's hypertension has been attributed to known 
clinical diagnosis, hypertension, and no medical evidence or 
opinion has related this condition to his period of military 
service.

12.  The veteran's left bunionectomy with osteoarthritis is 
manifested by not more than severe hallux valgus equivalent 
to amputation of the great toe, or operated with resection of 
metatarsal head, with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, but 
without occasional incapacitating exacerbations.  

13.  The veteran manifests Level I hearing in the right ear.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
sexual dysfunction, hair loss, memory loss, myocardial 
infarction, dizziness, shortness of breath, hypertension, 
sleep shift disorder, depression, and headaches are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Degenerative joint disease manifested by joint soreness 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for left bunionectomy with osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5003-5280 
(1999).

4.  The criteria for an initial compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, 4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

The veteran has filed a claim for service connection in which 
he alleges that he currently suffers from multiple problems 
as a result of having been exposed to chemical agents and 
burning fuel while serving in the Southwest Asia theater 
during the Persian Gulf War.  The record consists of multiple 
volumes of service medical records from all of his periods of 
service, as well as VA treatment records, private treatment 
records, reports of VA examinations, private examination 
reports and hearing testimony from a January 1995 hearing.  
Also submitted include statements from the veteran, written 
and video copies of news articles relating to Persian Gulf 
War-related illness, and additional relevant literature.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131; 38 C.F.R.      § 
3.303(a).  Certain chronic diseases, such as hypertension and 
heart disease, along with degenerative joint disease, may be 
presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b). 

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117; 38 C.F.R.   § 3.317.  
The veteran's service records document that he had active 
service in Southwest Asia during the Persian Gulf War.  
Hence, the veteran is a Persian Gulf veteran for purposes of 
awarding VA disability compensation.  See 38 U.S.C.A.      § 
1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connected theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

The VA General Counsel has recently held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission the following evidence: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period ("objective indications" include 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).
A.  Depression, memory loss, hair loss, 
sleep shift disorder, joint soreness, and 
hypertension

The veteran claims that he developed depression, memory loss, 
hair loss, sleep shift disorder, joint soreness and 
hypertension as a result of service in the Gulf War.  A 
review of the record reveals, however, that each of these 
complaints is in fact related to a diagnosed condition and 
thus cannot be considered due to undiagnosed illness.  
Furthermore, with the exception of joint soreness related to 
degenerative joint disease, no competent medical evidence has 
been presented to link any of these conditions to service.  
As such, they are not well-grounded.  See 38 U.S.C.A. 
§ 1117(a), 38 C.F.R. § 3.317 (1999).  

Service medical records include a September 1991 Southwest 
Asia Demobilization/Redeployment Medical Evaluation.  In that 
evaluation, the veteran reported that he experienced fatigue, 
hair loss, aching joints, occasional headaches and recurring 
thoughts about his Gulf War experiences.  He reported that he 
had worked with a variety of chemicals while in Saudi Arabia. 

In a September 1992 examination report for individuals age 40 
and over, the veteran reported at that time that he was in 
excellent health, and that his medical history included eye 
trouble corrected by eyeglasses, hay fever, and bunion 
surgery.  He also reported a history of a mild myocardial 
infarction in 1981.  He reported that he never had trouble 
with depression.  It was noted that he had been assigned a 
profile to accommodate his left foot surgery.  His blood 
pressure was 138/82.  

The veteran has noted hair loss since returning from the 
Gulf.  He and submitted pictures of himself before and after 
traveling to the Gulf.  It appears that the veteran had more 
hair before his tour of duty in the Gulf in 1990.  He 
attributes his hair loss to the fact that he had to wear his 
helmet a great deal and he could not take care of his hair as 
he normally would.  

The veteran was afforded multiple VA examinations relevant to 
his complaints in January 1993.  The examiner observed no 
psychiatric or personality problems, including no signs of 
memory deficit or depression.  

The veteran has received most of his private medical care 
through Group Health Associates.  Records from that facility 
include a report of dermatological evaluation dated in April 
1993 from T. Mathias, M.D., indicating the veteran's 
perception of his hair loss following his Gulf service.  The 
doctor reviewed the veteran's pictures.  The assessment was 
alopecia, possibly secondary to seborrheic dermatitis and 
follicular degeneration, rule out androgen alopecia.  

A written statement dated in May 1993 from Paul Samson, 
Ph.D., psychologist, of Group Health Associates, indicates 
that the veteran had been seen by Dr. Samson since March 1992 
for problems with memory, emotional problems, fatigue, and 
sexual dysfunction.  The veteran was involved in 
psychotherapy and discussed problems including dealing with 
depressive symptoms and his sister's suicide.  The initial 
diagnosis was adjustment disorder with depressed mood.  This 
diagnosis was later changed to dysthymia.  

In June 1993, the veteran's primary care doctor at Group 
Health Associates, David Lustig, M.D., submitted a statement 
detailing the veteran's complaints which the veteran claimed 
to notice following immunization to nerve gas in service.  
These complaints included hair loss, fatigue, decreased 
libido and decline in sexual interest but no true impotence.  
Dr. Lustig emphasized that he had no explanation for the 
complaints but that the purpose of his letter was to report 
these complaints.  An additional report from Dr. Lustig shows 
that he knew of no significant physical or mental impairment 
but that the veteran complained of not feeling well since 
returning from the Gulf.  

The veteran has complained repeatedly of achiness in the 
joints.  A December 1993 VA medical certificate shows 
complaints of achiness in the joints.  There were no acute 
physical findings.  The assessment was chronic complaints of 
tiredness and achiness.  The veteran was given a prescription 
for Zostrix.  

Also in December 1993, a report from Group Health Associates 
indicates borderline hypertension with a reading of 144/90.  
The veteran was referred to a dietitian for a low salt diet.  

The veteran was afforded Phase I of Persian Gulf War illness 
testing by the Department of Defense in August 1994.  
Clinical evaluation was essentially negative for pertinent 
abnormalities with the exception of thinning scalp hair.  
Chest X-ray was reportedly negative.  

The veteran was seen by Dr. Mathias in November 1994 for a 
follow-up of his hair loss complaints.  At that time, Dr. 
Mathias indicated that acute alopecia secondary to seborrheic 
dermatitis and Desert Storm was no longer present, and that 
the pertinent assessment was androgen alopecia.  

In August 1995, the veteran completed Phases II and III of 
testing relevant to his Persian Gulf Illness claims.  He 
noted stiffness and aching in the lower extremities, fatigue, 
lack of energy and decreased ambition, memory loss or 
forgetfulness, perception of changes in sex drive or 
function, and general thinning of scalp hair.  The examiner 
noted an average blood pressure reading of 129/81.  The 
diagnoses included right thalamic infarct of unknown age and 
unknown relationship to the veteran's memory loss, possible 
hypertension, degenerative joint disease and osteoarthritis 
at multiple locations including hips, knees, ankles and feet, 
androgenic alopecia, and altered sense of sexual function, no 
specific diagnosis at this time.  

A service physical examination report dated in November 1995 
indicated that the veteran was qualified for retention in the 
National Guard.  Blood pressure was 163/92.  The veteran's 
history of myocardial infarction, bilateral degenerative 
joint disease, sexual dysfunction, and androgen alopecia were 
noted.  

Additional private, service and VA records show the veteran's 
ongoing complaints of joint soreness along with assessments 
of bilateral degenerative joint disease.  A written statement 
dated in December 1996 from Charles O. Dillard, M.D., 
indicates that he is an internist with a specialty in 
Rheumatology who has served in the armed forces.  Dr. Dillard 
notes that, upon reviewing the veteran's clinical records 
from the VA hospital, the veteran's complaints of leg aching, 
fatigue, memory loss, decreased sexual drive and hair loss 
date to the time of his tour of duty in Desert Storm.  The 
doctor pointed out that the only common thread to the 
veteran's complaints is that they all began or were 
intensified by his service in the Gulf, and that therefore 
the veteran should be considered in studies related to Desert 
Storm and should be considered totally disabled until such 
time as Gulf syndrome is accepted or disproved.  

The record contains a document from the naval reserves dated 
in January 1997 indicating that the veteran's wearing of a 
hearing aid, abnormal ECG, and liver dysfunction constitute 
disqualification for service in the naval reserves.  

A May 1997 note from A. Penix, M.D., of Group Health 
Associates indicates that the veteran was suffering from not 
only arthritis of the left toe related to service-connected 
bunionectomy but also early degenerative changes of the left 
knee.  With regard to the left knee, the Board would point 
out that service connection for a knee disability was denied 
that an appeal has not been perfected nor has a statement of 
the case been issued.  Thus, that issue is not before the 
Board.  However, the veteran has consistently complained of 
joint soreness in both lower extremities, and medical records 
show systemic degenerative changes in those areas dating from 
service.  

Additional evidence includes a February 1996 report from Dr. 
Lustig to the veteran's employer regarding the veteran's 
complaints of fatigue.  Also noted were related problems with 
sleep patterns.  Dr. Lustig suggested that the remedy would 
be for the veteran to be kept on the same work shift so that 
he could sleep properly.  He specifically noted no other work 
restrictions.  

Also in February 1996, a VA psychiatrist drafted a statement 
directed towards the veteran's employer.  The doctor reported 
that the veteran underwent a sleep study and met the criteria 
for the diagnosis of insufficient sleep and shift work sleep 
disorder.  She also suggested that the veteran should work 
consistent shifts.  A response letter from the veteran's 
employer indicates that a consistent shift was established.  

Additional VA outpatient records include those from June 1996 
to May 1998 showing that the veteran was treating his sexual 
problems with Viagra.  He reported chronic bilateral knee 
pain.  A significant weight gain was noted.  Sleep problems 
and related daytime fatigue were noted in June 1997.  He was 
prescribed hypertension medication.  His blood pressure was 
good even on one occasion when he had not taken medication.  
He denied chest pains when asked if he had any in May 1998.  

A consultation with Dr. Lustig in March 1999 revealed blood 
pressure of 150/90.  

Records from the National Guard show that the veteran was 
found medically disqualified for service due to degenerative 
joint disease, hypertension, myocardial infarction, and a 
multitude of ailments, and that he was discharged effective 
March 1999.  

The veteran was seen again by Dr. Lustig for knee pain in 
August 1999.  Blood pressure was 151/105.  The left knee was 
symptomatic.  

Applying the applicable criteria to the facts of this case 
with respect to the above issues, the Board finds that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for depression, memory 
loss, hair loss, sleep shift disorder, or hypertension.  
Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted for a chronic disability due to undiagnosed illnesses 
attributed to service in Southwest Asia during the Persian 
Gulf War.  Since the veteran's depression and memory loss 
have been attributed to several known clinical diagnoses, 
i.e., grief reaction, adjustment disorder, and dysthymia, the 
veteran's claims under the presumptive provisions afforded to 
Persian Gulf veterans must be denied as not well grounded.  
See VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998).  Similarly, the veteran's hair loss has been 
attributed to a known clinical diagnosis of androgen 
alopecia, his sleep shift disorder has been attributed to a 
diagnosis of insufficient sleep and shift work sleep 
disorder, and his high blood pressure readings have been 
attributed to hypertension.  In short, no opinion from a 
medical professional has related these conditions to service.  
As such, none of these conditions are well-grounded under the 
presumptive provisions afforded to Persian Gulf veterans.  
See VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998).

The veteran must therefore present competent evidence 
demonstrating service connection on a direct basis, if his 
claims are to prevail.  See 38 U.S.C.A. §§ 1113(b), 1116.  
However, after reviewing the evidence, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's diagnoses of grief reaction, 
adjustment disorder, dysthymia, insufficient sleep and shift 
work sleep disorder, hypertension, or androgen alopecia are 
related to his period of active military service.  No 
depression related mental health disorder was present in 
service, and none of the VA or private medical evidence 
contains a medical opinion relating any of the veteran's 
current depression or other mental health conditions to 
service.  Even if the veteran is competent through his 
statements to provide evidence of continuity of 
symptomatology since service with respect to the observable 
aspects of his depression and dysthymia, medical expertise is 
still required to relate this condition to the claimed post-
service symptoms.  See Savage, supra.  Here, no such evidence 
has been presented.  See Hodges v. West, 13 Vet. App. 287 
(2000).  

Similarly, no competent medical evidence relates the 
veteran's androgen alopecia, hypertension, or sleep disorders 
to service  Moreover, even if the veteran is competent 
through his statements to provide evidence of continuity of 
symptomatology since service with respect to the observable 
aspects of his hair loss or sleep disorder, medical expertise 
is still required to relate this condition to the claimed 
post-service symptoms.  See Savage, supra.  Here, no such 
evidence has been presented.  See Hodges, supra.

The Board recognizes that several reports include the 
veteran's statements that his aforementioned conditions had 
their initial onset while he was serving in the Persian Gulf.  
However, it is clear that these statements were only a 
recitation of what the veteran had told medical 
professionals.  In Leshore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the nexus requirement set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  Here, as 
no medical professional agreed with the veteran's self-
reported history, none of these reports fulfills the nexus 
requirement between the veteran's current conditions and his 
periods of military service.  

Other evidence supporting the veteran's theory include the 
aforementioned video tape and news articles.  The Board would 
observe that the articles cited by the veteran are general in 
nature, and are not specific to this veteran's case.  When 
considered with the other evidence of record, the Board must 
find such excerpts to be speculative at best as they relate 
to this case.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995)(finding that a treatise abstract submitted by the 
veteran did not establish any connection between his 
particular condition and service sufficient to well ground 
his claim for service connection.).  Thus, the articles do 
not establish a nexus between any of the claimed disorders 
and service.

The only evidence relating the veteran's depression, memory 
loss, hair loss, sleep shift disorder, and hypertension to 
service are lay statements in support of his claim.  These 
statements include the veteran's testimony, as well as 
written statements from the veteran.  The Board notes, 
however, that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of the 
claimed conditions, his statements standing alone cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, as the veteran's depression, memory loss, hair 
loss, sleep shift disorder, and hypertension have been 
attributed to known clinical diagnoses, and, as there is no 
medical evidence indicating that any of these conditions had 
their onset in service, the veteran's claims of entitlement 
to service connection for depression, memory loss, hair loss, 
sleep shift disorder, and hypertension must be denied as not 
well grounded.  See e.g. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
VAOPGCPREC 4-99.  

With regard to joint soreness, the Board notes that 
degenerative joint disease of the foot was diagnosed within 
one year of separation from service.  The veteran has 
complained of joint achiness since separation from active 
service in 1992.  That condition was noted on multiple 
examination forms in the complaint sections, and was found on 
a VA evaluation in September 1993.  National Guard records 
show that the veteran was given a profile which precluded 
running due to degenerative joint disease.  The veteran has 
maintained that his joint pain occurs in his knees as well as 
other areas in his lower extremities.  The Board notes that a 
showing of continuity of symptomatology after service can 
establish service connection.  See 38 C.F.R. § 3.303(b).  As 
the complaints are a manifestation of degenerative joint 
disease, the Board observes that the condition is not an 
undiagnosed illness.  Nonetheless, the veteran has 
demonstrated continuity of symptomatology since service.  The 
Board would point out that the veteran has indicated in his 
Persian Gulf Illness evaluations that his joint pain is not 
confined to his left foot.  A radiology report dated in 
August 1995 associated with those evaluations confirms 
degenerative changes of the knees, hips, feet and ankles.  As 
such, the Board affords the veteran the benefit of the doubt 
and concludes that the complaints of joint pain since service 
support the eventual diagnosis of degenerative joint disease, 
and that service connection is warranted.  

B.  Sexual dysfunction, headaches, chest pains 
claimed as myocardial infarction, dizziness, 
and shortness of breath

The veteran has also claimed service connection for 
headaches, chest pains claimed as myocardial infarction, 
dizziness, and shortness of breath, all due to undiagnosed 
illness contracted during his Persian Gulf tour of duty.  
None of these conditions have been attributed to a known 
diagnosis, and thus they are not summarily precluded from 
being related to undiagnosed illness.  However there are no 
objective indications of chronic disability during the 
relevant period of service or otherwise to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  

The veteran has reported chest pains intermittently 
throughout the record.  Service medical records show that the 
veteran reported a history of mild myocardial infarction in 
1981.  He underwent a stress test in December 1991.  The 
results were normal.  Private, VA and service records fail to 
show that the veteran has any coronary artery disease.  A VA 
medical certificate dated in December 1991 shows that the 
veteran was evaluated for chest pains and discharged the same 
day with a diagnosis of atypical chest pain.  The veteran 
reported no shortness of breath or dizziness.  The most 
recent records show that the veteran sought emergency care 
for chest pain in August 1999 at Good Samaritan Hospital.  
The diagnosis was unspecified chest pain.  The veteran was 
instructed to continue taking aspirin and to report any 
further problems should they occur.  

As previously stated, the veteran was afforded multiple VA 
examinations relevant to his complaints in January 1993.  
Although the veteran has also reported shortness of breath, 
the record shows no significant abnormality with pulmonary 
functioning.  Pulmonary function testing revealed normal lung 
function and volume.  His blood pressure was noted to be 
130/75.  There was normal sinus rhythm.  His respiratory 
system was normal.  He reported headaches since service in 
the Gulf.  These were described as frontal headaches.  The 
veteran reported that the headaches were related to fatigue 
but did not prevent him from performing his work.  With 
regard to his claims of loss of sexual drive, the examiner 
observed no objective findings including no deformity and no 
loss of function.  It was noted that his sister had committed 
suicide in the recent past.  The pertinent 
diagnostic/clinical test result was weak sexual drive. 

While the record is replete with non-specific complaints of 
alteration in sex drive or sexual function, there has been no 
actual diagnosis and in fact a medical opinion indicates that 
the veteran does not suffer from true impotence.  As noted, 
the veteran has received most of his private medical care 
through Group Health Associates.  The aforementioned May 1993 
report from Dr. Samson of that group indicates that the 
veteran sought treatment for this disorder in conjunction 
with emotional problems, and that there was a possible 
relationship between the sexual problems, grief reaction and 
dysthymia.  However, as there is no conclusive diagnosis, the 
Board will proceed to consider this condition on the basis of 
undiagnosed illness.  

The veteran has reportedly treated his sexual dysfunction 
condition effectively with Viagra.  A progress note from Dr. 
Lustig dated in July 1994 indicated at that time sexual 
function was entirely normal.  

During Phase I of Persian Gulf War illness in August 1994, no 
significant abnormalities were noted.  Chest X-ray was 
reportedly negative.  Evaluation of the veteran's complaints 
in his August 1995 Phase II and III Persian Gulf Illness 
evaluation yielded a finding of altered sense of sexual 
function with no specific diagnosis.  

Based on a review of the foregoing evidence, the Board finds 
that the veteran's claim for service connection for sexual 
dysfunction, headaches, chest pains claimed as myocardial 
infarction, shortness of breath and dizziness are not 
plausible.  The Board recognizes that the veteran's 
complaints relevant to these conditions have not been 
attributed to a known clinical diagnosis.  Inasmuch as 
several medical reports list various forms of these 
conditions as impressions, assessments or diagnoses, this 
appears to be merely a recitation of the veteran's symptoms 
rather than a clinical diagnosis.  As such, the veteran's 
sexual dysfunction, headaches, chest pains claimed as 
myocardial infarction, shortness of breath and dizziness are 
considered undiagnosed illnesses under 38 C.F.R. § 3.317.  
Nevertheless, the evidence simply does not show that any of 
these conditions have become manifest to a degree of 10 
percent or more under applicable schedular criteria.  As the 
veteran has failed to prove this essential element, the Board 
concludes that these claims for service connection must also 
be denied as not well grounded.  See VAOPGCPREC 4-99 (issued 
May 3, 1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that sexual dysfunction may be rated under 
Diagnostic Code 7522.  Under this code provision, a 20 
percent rating is warranted for penis deformity with loss of 
erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  As there is no provision for a 10 percent rating in 
this area, the Board will also consider whether the veteran's 
sexual dysfunction presents such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the veteran neither 
meets the schedular criteria for a 20 percent rating nor does 
the record support a lesser rating on a schedular or 
extraschedular basis.  The veteran has never suggested, nor 
does the record indicate, that this condition has in any way 
impacted his ability to work, nor has it necessitated 
frequent hospitalization.  The evidence of record 
demonstrates that the requirements for a compensable 
evaluation for the veteran's sexual dysfunction have not been 
met under Diagnostic Code 7522 or on any other basis.  The 
veteran has reported that his problems in this area are 
controlled with Viagra, and true impotence is reportedly not 
present.  Under these circumstances, the veteran's claimed 
disability due to sexual dysfunction has not become manifest 
to a degree of 10 percent at any time during the pendency of 
his claim.

With regard to headaches, the Board notes that this disorder 
is rated under Diagnostic Code 8100.  Under this code 
provision, a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

The evidence of record demonstrates that the requirements for 
a compensable evaluation for the veteran's headaches have not 
been met under Diagnostic Code 8100.  The clinical evidence 
of record does not show that the veteran suffers from 
characteristic prostrating attacks averaging one in two 
months at any relevant time.  While the veteran reported 
headaches, he has indicated that they are controlled with 
aspirin or other pain reliever and that they do not prevent 
him from working.  He has not described characteristic 
prostrating attacks.  Moreover, there is no clinical evidence 
that such attacks occur.  Under these circumstances, the 
veteran's claimed disability due to headaches has not become 
manifest to a degree of 10 percent under Diagnostic Code 8100 
at any time during the pendency of his claim.  

The claimed disabilities of chest pains claimed as myocardial 
infarction, dizziness and shortness of breath, are similarly 
not manifest to a degree of 10 percent.  The veteran has 
reported at different times during the pendency of his claim 
that he has had chest pain, and he has noted a medical 
history of myocardial infarction.  While testing on several 
occasions has generally confirmed a probable history of 
myocardial infarction, the results fail to show that any 
disability related to chest pains is manifest to a 
compensable degree.  Such a disorder is rated under 
Diagnostic Code 7005.  Under this code provision, a 10 
percent rating is warranted for documented coronary artery 
disease resulting in workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication 
required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1999).  Test results of record clearly do not meet these 
criteria.  The veteran's stress test results and EKG's have 
been normal.  There is no documented coronary artery disease.  
His complaints of chest pain, either alone or in conjunction 
with his related complaints of dizziness and fatigue, do no 
establish the criteria for a 10 percent rating under 
Diagnostic Code 7005 at any time during the pendency of this 
claim.

Moreover, neither dizziness nor shortness of breath can be 
considered to be manifest to a degree of 10 percent or more 
under other pertinent Diagnostic Codes.  Dizziness may be 
rated as Meniere's syndrome under Diagnostic Code 6205.  A 
compensable evaluation is warranted for hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  Recurrent tinnitus also warrants a compensable 
evaluation.  See 38 C.F.R. § 4.87, Diagnostic Codes 6205, 
6260 (1999).  The record fails to suggest, and the veteran 
has never alleged that he has symptoms of this nature and 
severity.  Further, shortness of breath may be rated with 
regard to pulmonary function under Diagnostic Code 6603.  
Under that code, FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted warrants a 10 percent rating.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1999).  The record shows that 
the veteran's pulmonary functioning has been  normal, and no 
spirometry results meet the criteria for a 10 percent 
evaluation.  Under these circumstances, the veteran's claimed 
disabilities due to dizziness or shortness of breath have not 
become manifest to a degree of 10 percent at any time during 
the pendency of his claim.  

In conclusion, as the veteran's sexual dysfunction, 
headaches, chest pains claimed as myocardial infarction, 
dizziness and shortness of breath have not become manifest to 
a degree of 10 percent or more under applicable schedular 
criteria, the Board finds that service connection for these 
conditions may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  In addition, 
as the record contains no competent medical evidence of a 
current diagnosis related to the veteran's complaints of 
headaches, chest pains claimed as myocardial infarction, 
dizziness and shortness of breath, the claims must also fail 
as not well grounded on a direct basis.  See Epps, supra; see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
"proof of a present disability there can be no valid claim").

II.  Increased Evaluations for Bunionectomy and Hearing Loss

Service connection was granted for right ear hearing loss and 
left bunionectomy with osteoarthritis in September 1993.  The 
veteran filed a notice of disagreement with respect to the 
grant of zero percent initial evaluations for each of these 
disabilities, and this appeal ensued.  As these are claims of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Although the bunionectomy has recently 
been reevaluated as 10 percent disabling, the veteran has not 
indicated that he is satisfied with that rating.  As 10 
percent is not the maximum award available, the issue remains 
viable for Board review.  See  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board finds that these claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

A.  Bunionectomy with osteoarthritis

The veteran's left bunionectomy with osteoarthritis is 
currently evaluated as 10 percent disabling under Diagnostic 
Codes 5003-5280.  Under these provisions, a 10 percent 
evaluation is warranted for arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, or for unilateral hallux valgus either operated 
with resection of metatarsal head or severe and equivalent to 
amputation of great toe.  A 20 percent evaluation is 
warranted with X-ray evidence as above with the addition of 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5280. 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

For the following reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for this condition.

The record demonstrates that the veteran had a bunionectomy 
while in service in January 1992.  He has continued to 
complain of pain in that area, although X-rays show the area 
is well-healed with mild or early degenerative changes and 
examinations generally demonstrate good range of motion.  His 
primary treating physician for this condition has been A. 
Penix, M.D., of Group Health Associates.  When seen by Dr. 
Penix in September 1992, mild residual degenerative arthritis 
was noted, along with good correction of the bunionectomy and 
some limited dorsi flexion of the great toe.  In April 1993, 
the diagnosis was early degenerative changes of the left 
great toe.  The recommendation was symptomatic treatment with 
Advil and activity limitation.  Findings on examination in 
January 1995 included degenerative arthritis with X-ray 
evidence of some moderate change in the MP joint.  In October 
1995, the veteran reported discomfort and pain in the left 
great toe.  The examination revealed 10 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  

The veteran's August 1995 examination related to screening 
for Gulf War-related illness shows an X-ray report dated in 
August 1995 and showing early systemic degenerative changes 
in the lower extremities including symmetric hallux valgus 
deformity along with early changes on the left without acute 
erosive change.  

A report of VA evaluation dated in April 1996 revealed 
complaints primarily related to the knee and hip.  Also in 
April 1996, the veteran saw D. Lustig, M.D., at Group Health 
Associates, at which time limitation caused by degenerative 
arthritis of the left great toe was noted.  The veteran was 
to return for treatment on a symptomatic basis.  The record 
shows ongoing complaints without progressive findings.  

Applying the appropriate criteria to the facts of this claim, 
the Board concludes that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
left bunionectomy with osteoarthritis.  While the veteran 
does demonstrate X-ray evidence of joint involvement and 
symmetric congenital hallux valgus operated on the left, the 
evidence does not suggest that this condition is equivalent 
to amputation of great toe.  Further, there is no compelling 
evidence of incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5280.  Although the veteran 
has complained of pain and discomfort, the veteran simply has 
not shown, by competent medical evidence, that this condition 
is even occasionally incapacitating.  As noted, records show 
that he is only limited symptomatically.  He has been able to 
control his pain with Advil.  These factors do not suggest 
incapacitation.  

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  In this regard, the Board has also 
considered whether an increased evaluation could be warranted 
based on foot injury, tarsal nonunion or malunion, claw foot 
or flat foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284, 
5283, 5278, 5276.  However, the veteran has not complained of 
symptoms meeting the criteria for an increased evaluation for 
these conditions, and findings on examinations and treatment 
records do not suggest any continued problems consistent with 
criteria in excess of 10 percent.  Finally, there do not 
appear to be any other discernible disabilities which stem 
from the veteran's condition.  Accordingly, no other 
schedular rating appears to be appropriate or available.  

Furthermore, the record does not support additional 
compensation based on pain, weakness or functional 
limitation.  The pathology relevant to the veteran's bunion 
and osteoarthritis is appropriately addressed in his current 
rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In short, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's left bunionectomy with 
osteoarthritis under the schedular criteria for evaluating 
such disorders.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  


B.  Right ear hearing loss

A September 1993 rating decision granted service connection 
for right ear hearing loss.  A noncompensable (zero percent) 
disability evaluation was assigned.  The veteran appealed 
this evaluation as noted earlier.  See Fenderson, 12 Vet. 
App. at 127.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 
Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  

It is reported in the explanation regarding the revisions in 
the Federal Register, however, that the revisions of the 
sections addressing ear and other sense organs are part of 
the overall revision of the rating schedule based on factors 
such as medical advances rather than representing 
liberalizing interpretations of regulations.  See 64 Fed. 
Reg. 25202, 25204 (1999).  In any event, the Board notes that 
the differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
inconsequential; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In this case, there are a multitude of records relating to 
right ear hearing loss.  None of these records, however, 
supports a finding that the hearing loss warrants a 
compensable rating under any pertinent criteria.  In 
assigning a noncompensable evaluation for right ear hearing 
loss, the RO considered service medical records and reports 
from VA audiological evaluations.  Service medical records 
prior to December 1992 show normal hearing.  VA audiological 
evaluation in December 1992 noted complaints of right ear 
hearing loss since the veteran returned from Saudi Arabia.  
Audiological testing revealed pure tone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
30
25
LEFT
15
10
10
15
15

The average pure tone threshold was 36 decibels for the right 
ear and 13 for the left.  Speech recognition was 92% in the 
right ear and 100% in the left ear.  

Based on this evidence, service connection was granted and a 
noncompensable evaluation was assigned.  

A written statement from Robert Schrimpf, M.D., dated in May 
1993, indicates that the veteran has nerve type hearing loss 
in the right ear with a speech reception threshold of thirty 
five decibels, based on an April 1993 audiogram.  Dr. 
Schrimpf recommended hearing aids.  

Audiological testing in November 1995 for periodic 
examination for National Guard service demonstrate pure tone 
decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
45
35
LEFT
20
20
15
20
15

The average pure tone threshold was 47.5 decibels for the 
right ear and 17.5 for the left.  

Audiological testing in January 1996 for periodic examination 
for National Guard service demonstrate pure tone decibel 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
60
40
40
LEFT

15
15
15
15

The average pure tone threshold was 47.5 decibels for the 
right ear and 15 for the left.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of I for each ear 
(between 0 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  The Board thus finds 
that the veteran's right ear hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss under both the former and the revised criteria.

The Board has also considered the veteran's statements that 
his hearing loss warrants a compensable evaluation because 
this disability has worsened over time.  However, the veteran 
simply has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned noncompensable level under 
38 C.F.R. § 4.85.  His contentions are insufficient to 
establish entitlement to a compensable evaluation for 
defective hearing because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100. 

C.  Consideration of extraschedular evaluations

In reaching these decisions, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that either the veteran's left 
bunionectomy with osteoarthritis or right ear hearing loss 
has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  The record shows that the veteran has 
worked at a local VA facility and that he has taken a good 
deal of leave and asked for reassignment due to a combination 
of impairments.  He has also been medically retired from the 
armed services due to a combination of ailments.  Neither 
hearing loss nor the left bunionectomy with osteoarthritis 
are the principal contributing factors either to the 
veteran's medical leave or his retirement.  Records show that 
he requested alterations in his work schedule at the VA 
domiciliary primarily secondary to sleep shift disorder and 
fatigue.  Moreover, his separation from the Ohio National 
Guard in April 1999 was also noted to be due to, "a 
multitude of ailments."  The Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for sexual dysfunction, hair loss, memory 
loss, myocardial infarction, dizziness, shortness of breath, 
hypertension, sleep shift disorder, depression, and headaches 
is denied.  

Subject to the laws and regulations governing the award of 
monetary benefits, service connection for degenerative joint 
disease manifested by joint soreness is granted.

An initial evaluation in excess of 10 percent for left 
bunionectomy with osteoarthritis is denied.

An initial compensable evaluation for right ear hearing loss 
is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



